Citation Nr: 0609197	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for hypertension 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1973 to 
March 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

Unfortunately, further development of the evidence is 
required before the Board can decide this appeal.  So the 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that the Veteran's Claims 
Assistance Act (VCAA) became effective on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 


with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the RO sent the veteran a VCAA letter in May 2003 
informing him of the procedures for the evidentiary 
development of his claims.  But he has not yet received 
notice of the degree of disability and effective date 
elements of the claims on appeal, consistent with the recent 
holding in Dingess/Hartman.  So he should be provided an 
additional notice letter that includes a discussion of these 
specific elements.  

Other development of the claims is needed, as well.  The 
record indicates that a VA social worker initially provided a 
clinical assessment of PTSD in December 2002, and that 
several other treatment providers, including a VA 
psychiatrist, have since provided a similar assessment.  
Thus, there is competent evidence which tends to establish 
the presence of the veteran's claimed psychiatric condition.  
In addition to the requirement of a medical diagnosis of 
PTSD, which the evidence would initially appear to 
demonstrate, service connection for this condition also 
requires both credible supporting evidence that the claimed 
stressor in service actually occurred and a link, established 
by medical evidence, between the veteran's current 
symptomatology and the claimed stressor.  See 38 C.F.R. § 
3.304(f) (2005).

Since, as mentioned, there are various diagnoses of PTSD of 
record, the next issue for consideration is whether there 
also is sufficient confirmation of a stressor in service to 
support this diagnosis.  The veteran alleges having witnessed 
a plane crash in 1975 as an air traffic controller while 
stationed at a military base in Newport News, Virginia.  He 
also has stated that one of the passengers killed on that 
plane was his roommate, so all the more traumatic.  He says, 
as well, that he was involved in helping with this person's 
recovery from the location of the crash, and that he recalled 
this soldier's spouse was present when this occurred.

As the veteran's representative acknowledged in a December 
2004 statement (informal hearing presentation), this claimed 
stressor in service - involving the plane crash, was not a 
combat-related incident.  Consequently, there needs to be 
objective evidence confirming the allegations surrounding 
this unfortunate accident, that is, evidence independent of 
the veteran's lay testimony.  The record must contain 
credible supporting information from another source that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 146-47 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

There already is objective evidence of record providing 
sufficient documentation of the incident the veteran has 
alleged, to substantiate the actual occurrence of this event.  
In particular, his service personnel records include a 
January 1976 memorandum of a meeting with an Air Force 
officer in which he explained why he sought a military 
discharge at that time, and one reason provided was that in 
his last duty assignment he witnessed an aircraft collision 
near Langley Air Force Base (in proximity to Newport News), 
and his commander ordered him to the scene for assistance.  
According to the veteran, he had tried to avoid involvement 
in this duty, and had been present when the spouse of an 
individual who had died in the crash arrived at the scene.  
Also of record is a copy of a National Transportation 
Safety Board (NTSB) report obtained from an internet site, 
describing a January 1975 incident in which a military plane 
had a collision with a private aircraft in Newport News.

These findings provide adequate corroboration of the 
veteran's alleged stressor of the aircraft accident and his 
involvement in subsequent events related to that incident.  
The memorandum from during service, while representing his 
lay assertions at that particular time, was nearly 
contemporaneous with the claimed stressful incident in 
service, and as a result provides credible evidence of the 
incident.  The NTSB report obtained adds further 
corroborative information.  The Board also notes that 
corroboration of a claimed stressor does not require that 
there be specific substantiation of every detail or aspect of 
an event claimed.  See e.g., Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  Hence, there is sufficient evidence 
verifying this claimed stressor.

The determinative issue, then, is whether the current PTSD 
diagnosis is attributable to that specific incident in 
service.  To assist in making this important determination, 
the veteran should undergo a VA examination specifically for 
the purpose of determining whether he has PTSD as a result of 
this confirmed stressor.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where necessary to make a decision on the claim).

Additionally, with regard to the claim for service connection 
for hypertension, because the veteran's alleged theory of 
entitlement to this benefit is that of a secondary medical 
relationship to the PTSD, this claim will warrant further 
evidentiary development only in the event that the primary 
condition of PTSD is deemed to be related to his military 
service.  See Allen v. Brown, 7 Vet. App. 439 (1995), citing 
38 C.F.R. § 3.310(a).  So in the event the above-requested 
examination establishes the presence of a relationship 
between a confirmed diagnosis of PTSD and the verified 
stressor in service, he should undergo another examination 
specifically to ascertain whether the PTSD has either caused 
the development of hypertension or has otherwise contributed 
to it (i.e., whether hypertension has been chronically 
aggravated as the result of his PTSD).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claims on appeal for service 
connection for PTSD and for 
hypertension - secondary to the PTSD, 
send the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  
This correspondence must provide him 
with notice as to any information, and 
any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate these claims.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to these 
claims.

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through the VA Healthcare 
Network of Upstate New York (to include 
all available records from the 
Binghamton, New York Community Based 
Outpatient Clinic (CBOC)), since March 
2004.  Then associate all records 
obtained with his claims file.  

3.	Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not 
(i.e., 50 percent or greater 
probability) he has PTSD due to the 
already verified stressor in service 
involving the aircraft accident in 
January 1975 at the Langley Air Force 
Base and his involvement in subsequent 
operations related to this incident.  
In making this determination, only the 
stressor that has been confirmed based 
upon the evidence of record is to be 
considered.  If PTSD is diagnosed, the 
examiner should confirm this specific 
stressor was the basis of the 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis, particularly in light 
of the several existing diagnoses of 
this condition already on file.

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examination report must 
confirm that the veteran's claims file 
was reviewed.

4.	Only if further evidence is obtained 
suggesting there is an association 
between his claimed PTSD and the 
stressor in service that already has 
been independently verified, the 
veteran should also undergo a VA 
cardiology examination to determine 
whether he currently has hypertension.  
If he does, then the examiner also 
should indicate whether it is at least 
as likely as not the hypertension is 
proximately due to or the result of the 
veteran's PTSD.  This purported 
secondary cause-and-effect relationship 
includes determining whether the PTSD 
has chronically exacerbated the 
hypertension.   If the additional 
evidence obtained up to this point 
is unfavorable to the underlying claim 
for service connection for PTSD, then 
another examination specifically for 
hypertension is unnecessary.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).





6.	Then readjudicate the claims for 
service connection for PTSD and 
secondary hypertension in light of the 
additional evidence obtained.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

